Exhibit 32.1 CERTIFICATION OF PRINCIPALEXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q ofJBI Inc. for the quarter endedJune 30, 2012, I, Kevin Rauber, President and Chief Executive Officer ofJBI Inc. hereby certifies pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ended June 30, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedJune 30, 2012, fairly presents, in all material respects, the financial condition and results of operations ofJBI Inc. Date: August 9, 2012 By: /s/ Kevin Rauber Kevin Rauber President and Chief Executive Officer
